 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    HARVEY MACK LEONARD,                                    1:18-cv-01049 DAD-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    COALINGA STATE HOSPITAL, et al.,                        (Document# 8)

15                        Defendants
16

17           On June 10, 2019, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).

                                                          1
 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff=s amended complaint, filed less than two weeks ago on June 10,

 4   2019, awaits screening by the court. (ECF No. 9.) Until the amended complaint is screened and

 5   the court finds that Plaintiff states cognizable claims, service of process shall not be initiated upon

 6   the defendants. Moreover, based on a review of the record in this case, the court finds that

 7   plaintiff is able to adequately articulate his claims. See id. Plaintiff argues that he cannot afford

 8   counsel and does not have experience with questions of law. While these conditions make

 9   litigation challenging, they do not amount to exceptional circumstances under the law.

10   Therefore, plaintiff=s motion shall be denied without prejudice to renewal of the motion at a later

11   stage of the proceedings.

12          For the foregoing reasons, plaintiff=s motion for the appointment of counsel is HEREBY

13   DENIED, without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:     June 17, 2019                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
